DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal al. (US Pub. No. 2014/0277643 hereinafter “Villarreal”) in view of Zhao et al. (US Pub. No. 2016/0269842 hereinafter “Zhao”).
Referring to claim 1, Villarreal discloses a hot-pluggable barrel jack connection system comprising: 
a male barrel jack connector comprising (Villarreal – Fig. 1 & par. [0050] disclose an audio plug 200 with an insertion element 220.): 
a tip connector at a distal end of the male barrel jack connector (Villarreal – Fig. 1 & par. [0051] disclose the audio plug 200 with the insertion element 220 includes a tip contact 222.); 
(Villarreal – Fig. 1 & par. [0051] shows a ring contact 224 is electrically isolated from the tip contact 222 by an insulation ring 230.); and 
a sleeve connector adjacent to a base of the male barrel jack connector electrically isolated from the first ring connector (Villarreal – Fig. 1 shows a sleeve contact 226 adjacent to a base 210 electrically isolated from the ring contact 224 by an insulation ring 232.), and configured to conduct a power signal (Villarreal – Fig. 1 & par. [0046] disclose power supply 150 is any suitable power supply for providing operating power to one or more of the components of host device 100 and, in some embodiments, may provide power to accessory 300 over one or more of the receptacle contacts. Par. [0055] discloses a power supply 330 is any suitable power supply for providing operating power to one or more of the components of accessory 300 and, in some embodiments, may provide power to host device 100 over one or more of the receptacle contacts.). 
Villarreal fails to explicitly disclose the tip connector configured to conduct a ground reference voltage.
Zhao discloses a tip connector configured to conduct a ground reference voltage (Zhao – Par. [0052] discloses grounding a tip terminal of the audio plug.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Zhao’s teachings with Villarreal’s teachings for the benefit of implementing systems and methods for audio plug type detection (Zhao – par. [0009]).

Referring to claim 2, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 1, wherein the first ring connector is configured to receive the first data signal (Villarreal – Figs. 1, 4 & par. [0083] discloses data communication circuitry 320 may output a voltage or other signal (such as a sequence of bits) to ring contact 224 of audio plug 200 via the conductive element 242. Such signal may be generated and communicated by accessory 300 to indicate to host device 100 that accessory 300 desires to engage in data communication via the audio plug 200.). 

Referring to claim 3, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 1, wherein the male barrel jack connector further comprises: 
a second ring connector electrically isolated from the first ring connector by a second insulator, and configured to conduct a second data signal (Villarreal – Fig. 8A & par. [0097] disclose a split-ring contact 502, which includes a first contact 504 a second contact 506, electrically isolated from the ring contact 224, by insulation ring 232. Par. [0039] discloses the contacts of the split-ring audio plug may be used for data and/or audio communication.), 
wherein the sleeve connector is electrically isolated from the second ring connector by a third insulator (Villarreal – Fig. 8A & par. [0097] disclose a sleeve contact 511 electrically isolated from the split-ring contact 502, which includes a first contact 504 a second contact 506, by insulation ring 234.). 

Referring to claim 4, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 3, wherein the first ring connector is configured to transmit the second data signal (Villarreal – Figs. 1, 4 & par. [0083] discloses data communication circuitry 320 may output a voltage or other signal (such as a sequence of bits) to ring contact 224 of audio plug 200 via the conductive element 242. Such signal may be generated and communicated by accessory 300 to indicate to host device 100 that accessory 300 desires to engage in data communication via the audio plug 200. Par. [0045] discloses data communication circuitry 140 may be any hardware and/or software operable to communicate one or more data signals between the host device and another device (e.g., accessory 300) via one or more receptacle contacts. This communication may be unidirectional (from host device 100 to accessory 300 or from accessory 300 to host device 100) or bidirectional. Data communication circuitry 140 in this embodiment is communicatively coupled to processor 110 and receptacle contacts 174 and 176. In other words, data communication circuitry 140 may be communicatively coupled to, and operable to receive data over, the same receptacle contacts used to output audio signals from the host device 100.). 

Referring to claim 5, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 4, wherein the tip and sleeve connectors are respectively electrically coupled to a reference ground (Zhao – Par. [0052] discloses grounding a tip terminal of the audio plug.) and a power supply of a first electrical device (Villarreal – Fig. 1 shows a sleeve contact 226. Par. [0046] disclose power supply 150 is any suitable power supply for providing operating power to one or more of the components of host device 100 and, in some embodiments, may provide power to accessory 300 over one or more of the receptacle contacts. Par. [0055] discloses a power supply 330 is any suitable power supply for providing operating power to one or more of the components of accessory 300 and, in some embodiments, may provide power to host device 100 over one or more of the receptacle contacts.) and wherein the first and second ring connectors are respectively electrically coupled (Villarreal – Fig. 8A & par. [0097] disclose a first contact 504 and a split-ring contact 502.) to a receiver front end and a transmitter front end of the first electrical device (Villarreal – Par. [0063] disclose electronic device 100 may send data via the TX line coupled to receptacle contact 174 and receive data via the RX/DETECT line coupled to receptacle contact 176. It should be recognized that in some embodiments the TX and RX_DETECT circuitry may be switched so that electronic device 100 can detect and receive data signals over receptacle contact 174 and send data signals over receptacle contact 176. Par. 45 discloses data communication circuitry 140 may be communicatively coupled to, and operable to receive data over, the same receptacle contacts used to output audio signals from the host device 100.). 

Referring to claim 6, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 1, wherein the sleeve connector, the first ring connector, and the tip connector are arranged along an axial direction of the male barrel jack connector and extend away from the base (Villarreal – see the structure in Fig. 8A.). 

5.	Claim 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Zhao, and further in view of Golko et al. (US Pub. No. 2013/0078869 hereinafter “Golko”).
Referring to claim 7, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 1, further comprising: 
a female barrel jack connector configured to mate with the male barrel jack connector in a fully-mated state (Villarreal – Fig. 1 & par. [0043] disclose a receptacle 170 for mating with a plug 200 in a fully-mated state.), and comprising: 
a second data terminal configured to contact the first ring connector in the fully-mated state (Villarreal – Fig. 1 & par. [0049] disclose a receptacle contact 176 arranged to contact ring contact 224 of the audio plug 200.); and 
a power terminal (Villarreal – Fig. 1 & par. [0046] disclose power supply 150 is any suitable power supply for providing operating power to one or more of the components of host device 100 and, in some embodiments, may provide power to accessory 300 over one or more of the receptacle contacts. Par. [0055] discloses a power supply 330 is any suitable power supply for providing operating power to one or more of the components of accessory 300 and, in some embodiments, may provide power to host device 100 over one or more of the receptacle contacts.) configured to contact the sleeve connector in the fully-mated state (Villarreal – Fig. 1 shows a sleeve contact 226 adjacent to a base 210 electrically isolated from the ring contact 224 by an insulation ring 232.). 
Villarreal and Zhao fail to explicitly disclose a ground terminal configured to contact the tip connector in the fully-mated state.
Golko discloses a ground terminal configured to contact the tip connector in the fully-mated state (Golko – Par. [0046] & fig. 7B disclose ground contacts that contact the tip of an audio plug 210.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Golko’s teachings with Villarreal and Zhao’s teachings for the benefit of an audio connector plug and jack that can be used in place of the a standard low profile plug and electronic devices using low profile plug receptacles (Golko – Abstract).

Referring to claim 8, Villarreal, Zhao and Golko disclose the hot-pluggable barrel jack connection system of claim 7, wherein the female barrel jack connector further comprises: a first data terminal configured to contact a second ring connector of the male barrel jack connector in the fully-mated state (Villarreal – Fig. 9 & par. [0105] disclose a receptacle contact 177 arranged to contact ring contact 506 of split-ring contact 502.). 

Referring to claim 9, Villarreal, Zhao and Golko disclose the hot-pluggable barrel jack connection system of claim 8, wherein the first data terminal is configured to transmit a data signal (Villarreal – Par. [0105] disclose upon mating of audio plug 200 and receptacle 170, data communication may be facilitated over receptacle contact 177 which is electrically coupled to contact 506 of split-ring contact 502.). 

Referring to claim 10 Villarreal, Zhao and Golko disclose hot-pluggable barrel jack connection system of claim 8, wherein the ground and power terminals are respectively electrically coupled to a reference ground (Villarreal – Par. [0052] discloses sleeve contact 226 may be electrically coupled to, e.g., a ground, of accessory 300 by way of electrical contact with an electrically conductive base 210, where the conductive base 210 may contact the ground of accessory 300.) and a power supply of a second electrical device (Villarreal – Fig. 1 & par. [0046] disclose power supply 150 is any suitable power supply for providing operating power to one or more of the components of host device 100 and, in some embodiments, may provide power to accessory 300 over one or more of the receptacle contacts. Par. [0055] discloses a power supply 330 is any suitable power supply for providing operating power to one or more of the components of accessory 300 and, in some embodiments, may provide power to host device 100 over one or more of the receptacle contacts.), and wherein the first and second data terminals are respectively electrically coupled to a receiver front end and a transmitter front end of the second electrical device (Villarreal – Fig. 1 & par. [0085] disclose data communication circuitry 320 may communicate data to host device 100 via ring contact 224 and conductive element 242, where such data is received by transistor 140B via receptacle contact 176 of host device 100. Data communication circuitry 320 may receive data from host device 100 via tip contact 222 and conductive element 240, where such data is communicated by transistor 140A via receptacle contact 174 of host device 100.). 

Referring to claim 12, Villarreal, Zhao and Golko disclose the hot-pluggable barrel jack connection system of claim 7, wherein the ground terminal and the second data terminal are spring terminals (Villarreal – Fig. 1 & par. [0049] disclose the receptacle 170 having a plurality of receptacle contacts as spring contracts.). 

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Zhao and Golko, and further in view of Li et al. (US Pub. No. 2011/0218692 hereinafter “Li”).
Referring to claim 11, Villarreal, Zhao and Golko disclose the hot-pluggable barrel jack connection system of claim 7, however, fail to explicitly disclose wherein the power terminal is electrically coupled to an anode of a blocking diode, a cathode of the blocking diode being configured to be electrically coupled to a power supply of a second electrical device coupled to the female barrel jack connector. 
		Li discloses the power terminal is electrically coupled to an anode of a blocking diode, a cathode of the blocking diode being configured to be electrically coupled to a power supply of a second electrical device coupled to the female barrel jack connector (Lin – See par. [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Li’s teachings with Villarreal, Zhao and Golko’s teachings for the benefit of providing an efficient double power supply system with fewer components and a simplified structure to achieve overall simplified circuit design with less interference between components to improve reliability and stability at a lower cost (Li – Par. [0009]).

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Zhao and Golko, and further in view of Murray et al. (US Pub. No. 2017/0111738 hereinafter “Murray”).
Referring to claim 13, Villarreal, Zhao and Golko disclose the hot-pluggable barrel jack connection system of claim 7, wherein the male barrel jack connector is electrically coupled to a programming device (Villarreal – Par. [0053] and fig. 1 disclose the plug 200 electrically coupled to a debugging tool.), however, fail to explicitly disclose the female barrel jack connector is electrically coupled to a programmable light emitting diode (LED) driver device. 
Murray discloses the female barrel jack connector (Murray – Fig. 7 & par. [0045] show a portable receiver 104 having a female jack 120.) is electrically coupled to a programmable light emitting diode (LED) driver device (Murray – Fig. 7 & par. [0046] disclose the portable receiver 104 includes visual indicators, such as LED lights.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Murray’s teachings with Villarreal, Zhao and Golko’s teachings for the benefit of providing multiple simultaneous users with the ability to use headphones, earbuds or the like and receive high quality audio wirelessly from a common audio source base unit transmitter (Murray – Par. [0007]).

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Villarreal in view of Zhao, further in view of Hamid et al. (US Pub. No. 2016/0148597 hereinafter “Hamid”), and in view of Lin et al. (US Patent No. 6,151,653 hereinafter “Lin”).
Referring to claim 14, Villarreal and Zhao disclose the hot-pluggable barrel jack connection system of claim 1, however, fail to explicitly disclose wherein the male barrel jack connector is coupled to a universal serial bus (USB) connector via a USB-UART converter.
Hamid discloses wherein the male barrel jack connector is coupled to a universal serial bus (USB) connector (Hamid – Fig. 3 & par. [0050-0051] disclose a USB to audio conversion assembly comprising a USB connector 310 at one end and an audio jack 320 at the other end.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hamid’s teachings with Villarreal and Zhao’s teachings for the benefit of providing users with the benefit of entering and generating content on one or more electronic systems supporting ergonomic and user compatible haptic interfaces with the ability to store this upon their PED, e.g. smartphone (Hamid – Abstract).
Villarreal, Zhao and Hamid fail to explicitly disclose wherein the male barrel jack connector is coupled to the universal serial bus (USB) connector via a USB-UART converter.
Lin discloses a USB-UART converter (Lin – Fig. 2 & col. 2, lines 61-62 disclose a USB/UART converter.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lin’s teachings with Villarreal, Zhao and Hamid’s teachings for the benefit of providing a USB/UART converter for transferring data between two devices through a USB, so asynchronous serial signals processed by one device can be transferred to/from the other device (Lin – col. 1, lines 54-58).

Conclusion
9.	Claims 1-14 are rejected.
	

In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181